Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
Claim 45 overcomes the prior art. Examiner notes this is on the interpretation that there is one item within “comprising at least one of”, and as such all limitations found in claim 45, are required. Claim 49-53 overcome the prior art. Claims remain rejected under 35 USC § 112 despite overcoming the prior art.
Drawings
The drawings are objected to because Fig. 1A, 5A, 7-13 are of insufficient quality. MPEP 608.02:  “(l) Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claim 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “capable of being seen via the naked eye or other means” however it is unclear how something can be visually seen by a means other than eyes.
Claims 40-49 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim does not use the proper claim structure, using a preamble, transitional phrase, and body. 
Claims 43-59 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims use “at least one of” language followed up numerous items and sub items, making it unclear and difficult to determine which items are grouped together. The items and sub items should use language rather than indentations to keep items and sub items clear. Examiner has interpreted these as best as possible, although the claim language did not always appear consistent with the indentation format.
Claims 48-59 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The statutory class is unclear, the claim recites a method to use of the system, and as such appears to be a system independent claim and method dependent claim.
Claim Objections
Claims 40-49 are objected to because of the following informalities:  The independent claim 40, does not follow the standard claim structure using a preamble, transitional phrase, and body. If taken using the standard claim structure, using the transitional phrase “wherein the system comprises”, the body of the claim only includes “one or more data processors which are arranged to maintain game state”.  Examiner notes that language in the preamble is not always given patentable weight, as determined on a case-by-case basis. Appropriate correction is required.
Claims 45 is objected to because of the following informalities:  The claim recites “comprising at least one of” however there appears to only be a single item. Appropriate correction is required.
Claims 50-59 are objected to because of the following informalities:  The claims do not follow the standard claim structure using a preamble, transitional phrase, and body. As written, the dependent claims have a preamble. Examiner notes that language in the preamble is not always given patentable weight, as determined on a case-by-case basis. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
8 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Kalaboukis  U.S. Patent/PG Publication 20100103075.
Regarding claim 40:
 An interactive mixed reality system for one or more users, in which both real-world entities and virtual world entities are capable of being interacted with by at least one user, or by objects for use by users (Kalaboukis [0118]  Example application --games:
 Users of wearable devices can insert themselves into games having a virtual gaming environment (e.g., a virtual game field of play), virtual competitors and/or teammates, virtual game implements (e.g., virtual game balls, rackets, bats, gloves, guns, etc.), that are displayed alongside real-world components of the games, including real-world game field features, real-world persons that are teammates or competitors, real world game implements, etc. The following subsection describes some example wearable reality overlay device embodiments in a gaming environment.)
and the system arranged to computationally maintain game state and the evolution of events in the real-world and the virtual world, (Kalaboukis [0137] Virtual scoreboard 2102 is configured by game engine 1802 to display a score of the game. Virtual goal 2104 is positioned at an end of a virtual game field indicated by virtual field marker lines 21)(Kalaboukis [0063] Entity information storage 504 may include one or more of any type of storage mechanism for storing virtual entity descriptions 520 and virtual configuration 526)
and the system further arranged to generate a response which is experienced or perceived by the one or more users, wherein a real-world physical action in relation to use of a real-world physical game object by the at least one user is arranged to provide an input to the computationally maintained game state, (Kalaboukis [0137] Real world game participant 2004 is provided with virtual lacrosse stick 2106 that conceals handheld game controller 2010 Wearable device 1800 is configured to virtually replace handheld game controller 2010 with virtual lacrosse stick 2106 Real world game participant 2004 may pick up virtual ball 2108 using virtual lacrosse stick 2106 (by moving handheld game controller 2010), and may score a goal by throwing virtual ball 2008 into virtual goal 2104 using virtual lacrosse stick 2106 (by moving handheld game controller 2010).)
further wherein the system comprises one or more data processors which are arranged to maintain game state (Kalaboukis [0065] For example, entity image processor 508 may access entity information storage 504 for image information relating to a virtual entity image to be displayed, and in response, entity information storage 504 may output the requested image information as virtual entity image information 524)(Kalaboukis [0061] User interface 502 may include any number and combination of user interface elements, including an interface provided by a computer (mobile or desktop), such as an interface provided by a computer-based or web-based application.).
Regarding claim 41:
 The system of claim 40, has all of its limitations taught by Kalaboukis. Kalaboukis further teaches  wherein the real-world entities comprise at least one game object which is physical in its presence in the real-world and with which the one or more users can physically interact, and wherein at least one of rendered images and textures are arranged to be displayed on a surface of the physical real-world object, which is visible to the naked eye of a user or the object is overlain with virtual augmented imagery generated by 3D display system located in the field of view of the user, which serves to enhance the user’s real-world view (Kalaboukis [0137] Real world game participant 2004 is provided with virtual lacrosse stick 2106 that conceals handheld game controller 2010 Wearable device 1800 is configured to virtually replace handheld game controller 2010 with virtual lacrosse stick 2106 Real world game participant 2004 may pick up virtual ball 2108 using virtual lacrosse stick 2106 (by moving handheld game controller 2010), and may score a goal by throwing virtual ball 2008 into virtual goal 2104 using virtual lacrosse stick 2106 (by moving handheld game controller 2010).)
Regarding claim 42:
 The system of claim 41, has all of its limitations taught by Kalaboukis. Kalaboukis further teaches  in which the display on the surface of the physical real-world object is by way of at least one of light being projected onto the surface and by way of the surface being arranged to emit light (Kalaboukis [0068] In such an embodiment, lens 512 may include a surface coating or inner layer of a reflective material, such as a metal, that is configured to receive light representative of entity image 516 projected from image projector 602, and reflect the light towards eye 514 (similar to a heads-up display combiner), but that is transparent to light received from the environment. Image projector 602 may include any suitable type of projection unit to project entity image 516, including a cathode ray tube (CRT), a light emitting diode (LED), a liquid crystal display (LCD), a digital micro-mirror device (digital light processing (DLP) device), a liquid crystal on silicon (LCOS) device, etc.).
Regarding claim 43:
The system of Claim 40, further comprising at least one of:
 — real-world space which comprises physical real-world game objects, 
users, surfaces (Kalaboukis [0118] Example application --games:
 Users of wearable devices can insert themselves into games having a virtual gaming environment (e.g., a virtual game field of play), virtual competitors and/or teammates, virtual game implements (e.g., virtual game balls, rackets, bats, gloves, guns, etc.), that are displayed alongside real-world components of the games, including real-world game field features, real-world persons that are teammates or competitors, real world game implements, etc. The following subsection describes some example wearable reality overlay device embodiments in a gaming environment.) 
and artificial intelligence characters (Kalaboukis [0130] AI module 1812 may be configured to handle the artificial intelligence of virtual characters of the game.).
— virtual-world space which comprises virtual game objects, scenery, (Kalaboukis [0118]  Example application --games:  Users of wearable devices can insert themselves into games having a virtual gaming environment (e.g., a virtual game field of play), virtual competitors and/or teammates, virtual game implements (e.g., virtual game balls, rackets, bats, gloves, guns, etc.), that are displayed alongside real-world components of the games, including real-world game field features, real-world persons that are teammates or competitors, real world game implements, etc. The following subsection describes some example wearable reality overlay device embodiments in a gaming environment.) artificial intelligence (Kalaboukis [0130] AI module 1812 may be configured to handle the artificial intelligence of virtual characters of the game.) and remote users (Kalaboukis [0132] Determined instructions may be provided to rules engine 1810 to be processed with respect to the rules of the game, to AI module 1812 to be processed as instructions to virtual characters of the game, and/or to be communicated to remote real-world persons participating in the game (e.g., over a communication link 1820).).
Examiner notes that the claim recites “comprising at least one”, and as such requires only one limitation to be satisfied to read on the claim.
Regarding claim 44:
 The system of claim 43, has all of its limitations taught by Kalaboukis. Kalaboukis further teaches  further comprising at least one of:
— at least one of a game server and a host, which maintains state between that of the realworld game objects and the virtual game objects as well as the state of user physical interactions with real-world game objects and that of the game’s real-world space used in computational and rendering operations of the game and real world game objects (Kalaboukis [0093] Reality overlay server 1504 and wearable device 1506 communicate over a communication link 1520  Communication interface 1508 of reality overlay server 1504 may transmit signals that are received by communication interface 1510 of wearable device 1506, and communication interface 1510 may transmit signals that are received by communication interface 1508 For instance, as shown in FIG. 15, communication interface 1510 may receive position information signal 522 and captured image information signal 1306, and transmit the corresponding position and captured image information from wearable device 1506 to communication interface 1508 at reality overlay server 1504 in a first communication signal 1512)
Examiner notes that the claim recites “comprising at least one”, and as such requires only one limitation to be satisfied to read on the claim.
Regarding claim 46:
 The system of claim 43, has all of its limitations taught by Kalaboukis. Kalaboukis further teaches  further including two or more human users (Kalaboukis [0133] Remote player interface 1818 provides an interface between game engine 1802 and other persons participating in the game. Remote player interface 1818 is configured to communicate over a communication link 1820 with remote wearable devices and/or other electronic devices associated with the remote players.).
equipped with a client in the form of a wearable head-mounted augmented reality display apparatus and a wearable computer on a user’s head comprising at least one of:
 (Kalaboukis [0068] For example, FIG. 6 shows a block diagram of an embodiment of display generator 510  In FIG. 6, display generator 510 includes an image projector 602  Image projector 602 is configured to project a display of entity images, such as entity image 516, on lens 512, similar to a heads-up display (e.g., a head mounted display or helmet mounted display) that may be used in aircraft cockpits, automobiles, and other types of vehicles.).
— a number of sensor(s) comprising at least one of:
 (Kalaboukis [0096] a plurality of sensors 1604)
— a brightness sensor, 3MP CMOS image sensor and depth sensor, and
— an electromagnetic compass, solid state compass, magnetic compass, GPS tracker, accelerometers, gyroscopes, magnetometer, tilt sensors, inclinometer, pedometer, speedometer, altimeter, MEMS barometer, motion sensor sensor(s) configured to track the users head position, orientation and directional vector used by the system in the computational and rendering operations including the applying of transformations to virtual game objects and line renderings that represent a moving IR beam or IR laser beam in order to maintain the correct visual perspective of size, scale and orientation of augmented images overlaid over the users FOV of real-world environment via the micro-display panel Kalaboukis [0053] For example, wearable device 104 may include position/orientation detectors, such as one or more accelerometers.)(Kalaboukis [0064] For example, position monitor 506 may include a global positioning system (GPS) device configured to enable coordinates of wearable device 500 to be determined.).
Examiner notes that the claim recites “comprising at least one”, and as such requires only one limitation to be satisfied to read on the claim.
Regarding claim 48:
 A method of rendering and displaying a real-world game object as a fully rendered 3D image that has physical presences in the real-world environment and is
 visible in a user’s by naked eye without any visual aid, in the system of claim 40, (Kalaboukis [0118]  Example application --games:  Users of wearable devices can insert themselves into games having a virtual gaming environment (e.g., a virtual game field of play), virtual competitors and/or teammates, virtual game implements (e.g., virtual game balls, rackets, bats, gloves, guns, etc.), that are displayed alongside real-world components of the games, including real-world game field features, real-world persons that are teammates or competitors, real world game implements, etc. The following subsection describes some example wearable reality overlay device embodiments in a gaming environment.) since visual aid such as contacts or glasses are not needed.
comprising at least one of:
— pairing the generated virtual game object with a real-world game object that is geometrically identical (Kalaboukis [0133] Remote player interface 1818 provides an interface between game engine 1802 and other persons participating in the game. Remote player interface 1818 is configured to communicate over a communication link 1820 with remote wearable devices and/or other electronic devices associated with the remote players. )(Kalaboukis [0143] 4. An open space can have any kind of field virtually imposed upon it by wearable device 1800. For example, a soccer game can be enabled to be played with a virtual ball, a civil war strategy game can be enabled to be played with the real world participants wearing virtual period clothing and brandishing virtual period weapons. Real world physical characteristics can be embedded directly in the game, such as enabling a hill to be overtaken by an opposing force, etc.)( Kalaboukis [0148] 9. In typical "cosplay," or "costume play," a person physically dresses like their favorite character and can emulate that character. Using wearable device 1800 as a cosplay device, user 102 can simulate the appearance of their favorite characters appearance by virtually applying their appearance/clothing to them self, and to other cosplay participants.) since the play field/ground, players, and player clothing are virtual objects overlaid based on real-world objects using the same geometry.
Examiner notes that the claim recites “comprising at least one”, and as such requires only one limitation to be satisfied to read on the claim.
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalaboukis  U.S. Patent/PG Publication 20100103075 in view of Sun U.S. Patent/PG Publication 20130069940.
	Regarding claim 47:
 The system of claim 43, has all of its limitations taught by Kalaboukis. Kalaboukis further teaches  further comprising one or more digital external projectors used to display augmented reality game scenes, sequences/animations, virtual game objects, line renderings, rays, lighting effects and decal effects seen by the naked eye  (Kalaboukis [0012] In one example configuration, the display generator includes an image projector configured to project the image of the entity on the lens.).
Kalaboukis does not expressly disclose a non-HMD projector. In a related field of endeavor, Sun teaches:
further comprising one or more digital external projectors used to display augmented reality game scenes, sequences/animations, virtual game objects, line renderings, rays, lighting effects and decal effects seen by the naked eye without the visual aid of a wearable augmented reality head-mounted display apparatus comprising at least one of:  (Sun [0014] As described above, it would be desirable to have alternative ways of teaching human anatomy. Disclosed herein are systems and methods for projecting images on objects. In some embodiments, the images are images of anatomical structures and the objects are live human subjects. The images can be based upon three-dimensional (3D) models of the structures and the models can be adjusted to account for the pose and position of the human subjects. )(Sun [0025] Motion and 3D effects may also effect engagement. There has been much work on spatial augmented reality and projecting 3D objects or 3D video onto tracked planar surfaces in the proper pose. Moving a surface while an image is projected onto it corresponding to the surface's orientation creates a 3D motion parallax. This is a 3D effect visible by the naked eye.)
— an external projector in the form of a digital projector capable of supporting 2200 lumens or greater (Sun [0030] In some embodiments, the projector 14 comprises a digital projector having a high lumens output, such as approximately 3,000 to 4,000 lumens.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to use a projector as taught by Sun. The motivation for doing so would have been to allow a user to see augmented reality without a HMD (Sun [0025]). Further, the rationale for doing so would have been that it is a simple substitution of projector types, where Kalaboukis has a projector in the HMD projecting near the eye, and Sun has a projector projecting onto the objects themselves, where the end result in both is to use a project to change appearance of the real world. Therefore it would have been obvious to combine Sun with Kalaboukis to obtain the invention.
Examiner notes that the claim recites “comprising at least one”, and as such requires only one limitation to be satisfied to read on the claim.
Claim(s) 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalaboukis  U.S. Patent/PG Publication 20100103075 in view of Sun U.S. Patent/PG Publication 20130069940.
Regarding claim 54:
 A method of applying perspective projection and transformations based on users head and eye movements, to rendered game scenes, virtual game objects and paired virtual game objects and/or, line renderings or rays of moving IR beam or IR laser beams, in relation to the system of claim 40 (Kalaboukis [0011] In another example, a wearable device is provided. The wearable device includes a position monitor, a lens, and a display generator. The position monitor is configured to determine a position of the wearable device. The display generator is configured to receive image information processed based at least on the determined position.)(Kalaboukis [0067] Display generator 510 receives processed image information signal 528, and generates a virtual entity image 516 displayed at lens 512. Virtual entity image 516 is viewable by an eye 514 of user 102 that is aligned with lens 512. Entity image 516 is an example of entity images 202 and 402 described above. Display generator 510 displays entity image 516 at lens 512 at a size and a location of lens 512 according to processed image information signal 528.)
 Kalaboukis further teaches  the method comprising at least one of:
— use of a  (Kalaboukis [0016] In an example configuration, the wearable device may include a camera configured to capture an image of the environment. The image processor may be configured to process an image of the second entity captured by the camera to determine a location of the second entity.).
Kalaboukis does not expressly disclose  a virtual camera. In a related field of endeavor, Williamson teaches:
— use of a virtual camera to provide the users perspective and field of view into the virtual world and augmented reality view of the game where (Williamson [0152] Virtual Viewpoint Algorithm [0153] Given any standard 4.times.4 projection matrix representing the desired virtual camera, the center of each pixel of the virtual image is associated with a ray in space that starts at the camera center and extends outward. Any given distance along this ray corresponds to a point in 3D space. In order to determine what color to assign to a particular virtual pixel, the first (closest) potentially occupied point along this ray must be known. This 3D point can be projected back into each of the real cameras to obtain samples of the color at that location. These samples are then combined to produce the final virtual pixel color. ).
Therefore, it would have been obvious before the effective filing date of the claimed invention to use a virtual camera as taught by Williamson. The motivation for doing so would have been that it allows the real cameras to be placed at locations other than the users position and allows the cameras to see behind objects that would be blocked by a single camera at the users location. Therefore it would have been obvious to combine Williamson with Kalaboukis to obtain the invention.
Examiner notes that the claim recites “comprising at least one”, and as such requires only one limitation to be satisfied to read on the claim.
Claim(s) 55-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalaboukis  U.S. Patent/PG Publication 20100103075 in view of Balachandreswaran U.S. Patent/PG Publication 20140287806.
Regarding claim 55:
 A method of (Kalaboukis [0144] 5. A laser tag game can be enabled to be played in the real world by wearable device 1800, using virtual laser guns, and using real world physical objects to block shots, etc.)
— transmitting state and sensor data by a real-world game object to a game server, or host, and/or another real-world game object and/or augmented reality display apparatus (Kalaboukis [0082] In such case, the position of the real world entity may need to be determined and/or tracked, so that wearable device 104 can maintain the virtual entity image in position on lens 512 to conceal the real world entity. In such case, position information regarding a real-world entity may be determined, and image information regarding a virtual entity may be processed based on that determined position information.)(Kalaboukis [0138] As described above, real world game participant 2004 may use handheld game controller 2010. Handheld game controller 2010 may be similar to the Wii Remote.TM. distributed for the Nintendo.RTM. Wii.TM. game console by Nintendo Company Ltd, of Kyoto, Japan, for example. Movements of handheld game controllers 2010 held by user 102 and/or real world game participant 2004 can be tracked by wearable device 1800 to aid in simulating a tennis court, a boxing ring (complete with bystanders), a golf course, a bowling alley, or a baseball stadium, for example, in a virtual environment. For example, controller 2010 may include a RFID tag, an infrared emitter, or other mechanism enabling its motions to be tracked. Games, such as a virtual boxing match may be undertaken between user 102 and real-world game participant 2004 using controller 2010. The surroundings may be replaced by a virtual boxing ring environment generated by wearable device 1800 that is viewable by user 102. User 102 and real-world game participant 2004 may be enabled to virtually fight against each other in this manner.)
Kalaboukis does not expressly disclose  visible lasers. In a related field of endeavor, Balachandreswaran teaches:
A method of rendering a line rendering and displaying an animated line rendering of a real-world moving low light IR beam or IR laser beam as augmented virtual image over a user’s field of view via their augmented-reality display apparatus, micro-display, in relation to the system as claimed in claim 40, the method comprising at least one of: (Balachandreswaran [0042] When looking through the visor 12 the user sees an augmented view of a physical environment. The augmentation can be generated by the visor 12 or by the central server 11. Users will be able to see the same types of augmentation. For example, in a game of augmented reality laser tag, if a player is behind another player, the player in front will be able to see the augmented laser beam fired by the player from behind.) (Balachandreswaran [0082] For example, if the emitter device is a laser tag gun, a visor detects the laser tag gun is fired or shooting at a target. It can generate an augmented laser beam that is projected out in the direction of the IR laser beam by knowing the position and orientation of the laser tag gun in 3D space. This allows it to map the laser tag gun's location and orientation to determine the global direction of beam blasts, as well as other CGI effects.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to make laser tag lines visible as taught by Balachandreswaran. The motivation for doing so would have been to allow players to see the beam, knowing where the shot came from, further Kalaboukis teaches playing laser tag in AR, so it is merely adding a visual aesthetic to the laser tag by making the beam visible. Therefore it would have been obvious to combine Balachandreswaran with Kalaboukis to obtain the invention.
Examiner notes that the claim recites “comprising at least one”, and as such requires only one limitation to be satisfied to read on the claim.
Regarding claim 56:
Kalaboukis does not expressly disclose visible lasers. In a related field of endeavor, Balachandreswaran teaches:
 A method as claimed in claim 55, of displaying a moving augmented virtual image of an IR beam or IR laser beam at the same point of origin and moving along equal points in the three dimensional space of the users real-world environment, direction, velocity and distance as that of a real projected IR beam or IR laser beam of light in real-world using a line rendering or ray, the method comprising at least one of: — applying the determined projectile/trajectory of an IR beam or IR laser beam to a line rendering or ray (Balachandreswaran [0042] When looking through the visor 12 the user sees an augmented view of a physical environment. The augmentation can be generated by the visor 12 or by the central server 11. Users will be able to see the same types of augmentation. For example, in a game of augmented reality laser tag, if a player is behind another player, the player in front will be able to see the augmented laser beam fired by the player from behind.) (Balachandreswaran [0082] For example, if the emitter device is a laser tag gun, a visor detects the laser tag gun is fired or shooting at a target. It can generate an augmented laser beam that is projected out in the direction of the IR laser beam by knowing the position and orientation of the laser tag gun in 3D space. This allows it to map the laser tag gun's location and orientation to determine the global direction of beam blasts, as well as other CGI effects.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to make laser tag lines visible as taught by Balachandreswaran. The motivation for doing so would have been to allow players to see the beam, knowing where the shot came from, further Kalaboukis teaches playing laser tag in AR, so it is merely adding a visual aesthetic to the laser tag by making the beam visible. Therefore it would have been obvious to combine Balachandreswaran with Kalaboukis to obtain the invention.
Examiner notes that the claim recites “comprising at least one”, and as such requires only one limitation to be satisfied to read on the claim.
Regarding claim 57:
 A method of computationally determining a collision of an (Kalaboukis [0144] 5. A laser tag game can be enabled to be played in the real world by wearable device 1800, using virtual laser guns, and using real world physical objects to block shots, etc.)
Kalaboukis does not expressly disclose beam collision, although it is an inherent part of laser tag. In a related field of endeavor, Balachandreswaran teaches:
A method of computationally determining a collision of an IR beam or IR laser(Balachandreswaran [0042] When looking through the visor 12 the user sees an augmented view of a physical environment. The augmentation can be generated by the visor 12 or by the central server 11. Users will be able to see the same types of augmentation. For example, in a game of augmented reality laser tag, if a player is behind another player, the player in front will be able to see the augmented laser beam fired by the player from behind.)( Balachandreswaran [0036]  Users may interact with each other using the emitters 13 and receivers 14. One user uses his/her emitter 13 to fire an infrared (IR) beam at another user's receiver 14. Sensors on the receiver 14 receive and process this signal and send that information to the visor 12.) (Balachandreswaran [0082] For example, if the emitter device is a laser tag gun, a visor detects the laser tag gun is fired or shooting at a target. It can generate an augmented laser beam that is projected out in the direction of the IR laser beam by knowing the position and orientation of the laser tag gun in 3D space. This allows it to map the laser tag gun's location and orientation to determine the global direction of beam blasts, as well as other CGI effects.)
— the display of decal and diffuse lighting effects at the point of collision over a user or an object or surface which may be displayed directly on the surface display panel/screen faces of a real-world game object or via the external projectors where the rendered decal and diffuse lighting effects are visible to the naked eye, or is capable of being displayed as an virtual image via the users augmented-reality display apparatus, micro-display as a form of two 2D stereoscopic images or a 3D holographic image or hologram that is augmented over a user’s real-world view, (Balachandreswaran [0054] The visor can see IR sources through image processing and can then create effects such as blood, gore, explosions, smoke or other forms of special effects in and around the area of impact. This can create a real-time live game environment which can provide amazing surreal effects between users.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to have visual effects as taught by Balachandreswaran. The motivation for doing so would have been to provide surreal effects between users (Balachandreswaran [0054]). Therefore it would have been obvious to combine Balachandreswaran with Kalaboukis to obtain the invention.
Regarding claim 58:
 A method of detecting a hit or collision from an (Kalaboukis [0144] 5. A laser tag game can be enabled to be played in the real world by wearable device 1800, using virtual laser guns, and using real world physical objects to block shots, etc.)
Kalaboukis does not expressly disclose beams, although it is an inherent part of laser tag. In a related field of endeavor, Balachandreswaran teaches:
A method of detecting a hit or collision from an IR beam or IR laser beam non-computationally on a real-world game object, real-world space, users or a real-world AI character and displaying virtual images and augmented game scenes, in relation to use of the system as claimed in claim 40 the method comprising at least one of: (Balachandreswaran [0042] When looking through the visor 12 the user sees an augmented view of a physical environment. The augmentation can be generated by the visor 12 or by the central server 11. Users will be able to see the same types of augmentation. For example, in a game of augmented reality laser tag, if a player is behind another player, the player in front will be able to see the augmented laser beam fired by the player from behind.)( Balachandreswaran [0036]  Users may interact with each other using the emitters 13 and receivers 14. One user uses his/her emitter 13 to fire an infrared (IR) beam at another user's receiver 14. Sensors on the receiver 14 receive and process this signal and send that information to the visor 12.)
— a wearable form of an IR receiver/IR sensor such as those on a user’s wearable IR mixed reality vest or IR mixed reality suit, or worn separately by a user’s body (Balachandreswaran [0073] Again referring to FIG. 11, the vest 14 with embedded receivers react to emitters 13 signals by vibration, shock and emitting a global light source 180 to be detected by other visors 12.)(Balachandreswaran [0075] Referring to FIG. 12, a receiver 14 comprises a plurality of IR LED's 141 for visual stimulus for all visors of play, a vibration motor 142, a MCU 143 responsible for local receiver management and communication to other adjacent receiver(s) and master receiver module(s), a photodiode, IR Transceiver 144 which filters out signals and present data bits to MCU 143 and a flexible PCBA 145 or standard PCBA material. Main master receiver module(s) 146 are responsible for the communication and master control of all the receivers on its communication chain 147. All described equipment can be tailored design for a specific purpose like a shirt 148 for a specific usage. ).
Therefore, it would have been obvious before the effective filing date of the claimed invention to have collision as taught by Balachandreswaran. The motivation for doing so would have been to provide surreal effects between users (Balachandreswaran [0054]). Therefore it would have been obvious to combine Balachandreswaran with Kalaboukis to obtain the invention.
Regarding claim 59:
 A method of generating and positioning 3D audio effects,(Kalaboukis [0132] Audio processor 1816 may also generate sound information 1828 to be broadcast by speaker 1824 to user 102. The broadcast of sound information 1828 may include voice communications from virtual characters and/or from remote real-world persons participating in the game, and/or may include sound effects of the game. ) together with the display of a moving augmented virtual image of an IR beam or IR Laser beam at precise locations in the three dimensional space of the real-world space,(Kalaboukis [0144] 5. A laser tag game can be enabled to be played in the real world by wearable device 1800, using virtual laser guns, and using real world physical objects to block shots, etc.)
Kalaboukis does not expressly disclose gun effects. In a related field of endeavor, Balachandreswaran teaches:
A method of generating and positioning 3D audio effects, together with the display of a moving augmented virtual image of an IR beam or IR Laser beam at precise locations in the three dimensional space of the real-world space, equal to that of the light emitted from a real moving IR beam or IR Laser beam, relation to use of the system as claimed in claim 40, has all of its limitations taught by the method comprising at least one of: (Balachandreswaran [0082] For example, if the emitter device is a laser tag gun, a visor detects the laser tag gun is fired or shooting at a target. It can generate an augmented laser beam that is projected out in the direction of the IR laser beam by knowing the position and orientation of the laser tag gun in 3D space. This allows it to map the laser tag gun's location and orientation to determine the global direction of beam blasts, as well as other CGI effects.)
— adding an 3D positional or spatial audio component to the generated virtual-game object of an IR beam or IR laser beam (Balachandreswaran [0060] The system uses augmented reality by adding graphics, sounds, haptic feedback to the real world view. )( Balachandreswaran [0102] The system also utilizes or can utilize an array of surround sounds to provide an even greater level entertainment and feedback to the users.).
Therefore, it would have been obvious before the effective filing date of the claimed invention to have visual and audio effects as taught by Balachandreswaran. The motivation for doing so would have been to provide surreal effects between users (Balachandreswaran [0054]). Therefore it would have been obvious to combine Balachandreswaran with Kalaboukis to obtain the invention.
	Conclusion
For the prior art referenced and the prior art considered pertinent to Applicant’s disclosure but not relied upon, see PTO-892 “Notice of References Cited”.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov. The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gregory Tryder can be reached on (571) 270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000:
/JASON A PRINGLE-PARKER/             Primary Examiner, Art Unit 2616